 
 
II 
109th CONGRESS 1st Session 
S. 749 
IN THE SENATE OF THE UNITED STATES 
 
April 11, 2005 
 Mr. Levin (for himself, Mr. Thomas, Mr. Grassley, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs  
 
A BILL 
To amend the Office of Federal Procurement Policy Act to establish a governmentwide policy requiring competition in certain executive agency procurements, and for other purposes.  
 
 
 1. Governmentwide procurement policy relating to purchases from Federal Prison Industries 
 (a) Requirements The Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.) is amended by adding at the end the following: 
 
 42. Governmentwide procurement policy relating to purchases from Federal Prison Industries 
 (a) Competition required In the procurement of any product that is authorized to be offered for sale by Federal Prison Industries and is listed in the catalog published and maintained by Federal Prison Industries under section 4124(b) of title 18, United States Code, or any service offered to be provided by Federal Prison Industries, the head of an executive agency shall, except as provided in subsection (d)— 
 (1) use competitive procedures for entering into a contract for the procurement of such product, in accordance with the requirements applicable to such executive agency under sections 2304 and 2305 of title 10, United States Code, or sections 303 through 303C of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253 through 253c); or 
 (2) make an individual purchase under a multiple award contract in accordance with competition requirements applicable to such purchases. 
 (b) Offers from Federal prison industries In conducting a procurement pursuant to subsection (a), the head of an executive agency shall— 
 (1) notify Federal Prison Industries of the procurement at the same time and in the same manner as other potential offerors are notified; 
 (2) consider a timely offer from Federal Prison Industries for award in the same manner as other offers (regardless of whether Federal Prison Industries is a contractor under an applicable multiple award contract); and 
 (3) consider a timely offer from Federal Prison Industries without limitation as to the dollar value of the proposed purchase, unless the contract opportunity has been reserved for competition exclusively among small business concerns pursuant to section 15(a) of the Small Business Act (15 U.S.C. 644(a)) and its implementing regulations. 
 (c) Implementation by agencies The head of each executive agency shall ensure that— 
 (1) the executive agency does not purchase a Federal Prison Industries product or service unless a contracting officer of the executive agency determines that the product or service is comparable to a product or service available from the private sector that best meet the executive agency's needs in terms of price, quality, and time of delivery; and 
 (2) Federal Prison Industries performs its contractual obligations to the executive agency to the same extent as any other contractor for the executive agency. 
 (d) Exception 
 (1) Other procedures The head of an executive agency may use procedures other than competitive procedures to enter into a contract with Federal Prison Industries only under the following circumstances: 
 (A) The Attorney General personally determines in accordance with paragraph (2), within 30 days after Federal Prison Industries has been informed by the head of that executive agency of an opportunity for award of a contract for a product or service, that— 
 (i) Federal Prison Industries cannot reasonably expect fair consideration in the selection of an offeror for award of the contract on a competitive basis; and 
 (ii) the award of the contract to Federal Prison Industries for performance at a penal or correctional facility is necessary to maintain work opportunities not otherwise available at the penal or correctional facility that prevent circumstances that could reasonably be expected to significantly endanger the safe and effective administration of such facility. 
 (B) The product or service is available only from Federal Prison Industries and the contract may be awarded under the authority of section 2304(c)(1) of title 10, United States Code, or section 303(c)(1) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)(1)), as may be applicable, pursuant to the justification and approval requirements relating to noncompetitive procurements specified by law and the Federal Acquisition Regulation. 
 (2) Determination 
 (A) In general A determination made by the Attorney General regarding a contract pursuant to paragraph (1)(A) shall be— 
 (i) supported by specific findings by the warden of the penal or correctional institution at which a Federal Prison Industries workshop is scheduled to perform the contract; 
 (ii) supported by specific findings by Federal Prison Industries regarding the reasons that it does not expect to be selected for award of the contract on a competitive basis; and 
 (iii) made and reported in the same manner as a determination made pursuant to section 303(c)(7) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)(7)). 
 (B) Nondelegation The Attorney General may not delegate to any other official authority to make a determination that is required under paragraph (1)(A) to be made personally by the Attorney General. 
 (e) Performance as a subcontractor 
 (1) In general A contractor or potential contractor under a contract entered into by the head of an executive agency may not be required to use Federal Prison Industries as a subcontractor or supplier of a product or provider of a service for the performance of the contract by any means, including means such as— 
 (A) a provision in a solicitation of offers that requires a contractor to offer to use or specify a product or service of Federal Prison Industries in the performance of the contract; 
 (B) a contract clause that requires the contractor to use or specify a product or service (or classes of products or services) offered by Federal Prison Industries in the performance of the contract; or 
 (C) any contract modification that requires the use of a product or service of Federal Prison Industries in the performance of the contract. 
 (2) Subcontractor or supplier A contractor using Federal Prison Industries as a subcontractor or supplier in furnishing a commercial product pursuant to a contract of an executive agency shall implement appropriate management procedures to prevent an introduction of an inmate-produced product into the commercial market. 
 (3) Definition In this subsection, the term contractor, with respect to a contract, includes a subcontractor at any tier under the contract. 
 (f) Protection of classified and sensitive information The head of an executive agency may not enter into any contract with Federal Prison Industries under which an inmate worker would have access to— 
 (1) any data that is classified or will become classified after being merged with other data; 
 (2) any geographic data regarding the location of— 
 (A) surface or subsurface infrastructure providing communications or water or electrical power distribution; 
 (B) pipelines for the distribution of natural gas, bulk petroleum products, or other commodities; or 
 (C) other utilities; or 
 (3) any personal or financial information about any individual private citizen, including information relating to such person's real property however described, without the prior consent of the individual. . 
 (b) Clerical amendment The table of contents in section 1(b) of such Act is amended by adding at the end the following: 
 
 
Sec. 42. Governmentwide procurement policy relating to purchases from Federal Prison Industries.  . 
 2. Conforming amendments 
 (a) Repeal of inconsistent requirements applicable to department of defense 
 (1) In general Section 2410n of title 10, United States Code, is repealed. 
 (2) Table of sections The table of sections at the beginning of chapter 141 of such title is amended by striking the item relating to section 2410n. 
 (b) Repeal of inconsistent requirements applicable to other agencies Section 4124 of title 18, United States Code, is amended— 
 (1) by striking subsections (a) and (b) and redesignating subsections (c) and (d) as subsections (a) and (b), respectively; and 
 (2) in subsection (a), as redesignated by paragraph (1), by striking Federal department, agency, and institution subject to the requirements of subsection (a) and inserting Federal department and agency. 
 (c) Other laws 
 (1) Javits-wagner-o'day act Section 3 of the Javits-Wagner-O'Day Act (41 U.S.C. 48) is amended by striking which, under section 4124 of such title, is required and inserting which is required by law. 
 (2) Small business act Section 31(b)(4) of the Small Business Act (15 U.S.C. 657a(b)(4)) is amended by striking a different source under section 4124 or 4125 of title 18, United States Code, or the Javits-Wagner-O'Day Act (41 U.S.C. 46 et seq.) and inserting a different source under the Javits-Wagner-O'Day Act (41 U.S.C. 46 et seq.) or Federal Prison Industries under section 40(d) of the Office of Federal Procurement Policy Act or section 4125 of title 18, United States Code. 
 3. Unlawful transportation or importation of products, services, or minerals resulting from convict labor 
 (a) Prohibition Section 1761 of title 18, United States Code, is amended— 
 (1) in subsection (a), by inserting after reformatory institution, the following: or knowingly sells in interstate commerce any services, other than disassembly and scrap resale activities to achieve landfill avoidance, furnished wholly or in part by convicts or prisoners, except convicts or prisoners on parole, supervised release, or probation, or in any penal or reformatory institution,; and 
 (2) in the matter preceding paragraph (1) in subsection (c), by inserting , or services furnished, after or mined. 
 (b) Completion of existing agreements Any prisoner work program operated by the Federal Government or by a State or local government which was providing a service for the commercial market through inmate labor on October 1, 2005, may continue to provide such commercial services until— 
 (1) the expiration that was specified in the contract or other agreement with a commercial partner on October 1, 2005; or 
 (2) until September 30, 2006, if no expiration date was specified in a contract or other agreement with a commercial partner. 
 (c) Approval required for long-Term operation of state and local programs Except as provided in subsection (b), a prison work program operated by a State or local government may provide a service for the commercial market through inmate labor only if such program has been certified pursuant to section 1761(c) of title 18, United States Code, and is in compliance with the requirements of such subsection and its implementing regulations. 
 (d) Approval required for long-Term operation of Federal programs Except as provided in subsection (b), a prison work program operated by the Federal Government may provide a service for the commercial market through inmate labor only if a Federal Prison Industries proposal to provide such services is approved in accordance with the requirements of this subsection by the Secretary of Commerce, the Secretary of Labor, and the Administrator of the Small Business Administration. Such a proposal may be approved only upon a determination, after notice and an opportunity for public comment, that— 
 (1) the service to be provided would be provided exclusively by foreign labor in the absence of the Federal Prison Industries proposal; and 
 (2) the approval of the proposal will not have an adverse impact on employment in any United States business. 
 (e) Protection of classified and sensitive information A prison work program operated by a State or local government may not provide a service, including a service for the commercial market through inmate labor pursuant to section 1761(c) of title 18, United States Code, under which an inmate worker would have access to— 
 (1) any data that is classified or will become classified after being merged with other data; 
 (2) any geographic data regarding the location of— 
 (A) surface or subsurface infrastructure providing communications or water or electrical power distribution; 
 (B) pipelines for the distribution of natural gas, bulk petroleum products, or other commodities; or 
 (C) other utilities or transportation infrastructure; or 
 (3) any personal or financial information about any individual private citizen, including information relating to such person's real property however described, without the prior consent of the individual. 
 4. Additional inmate work opportunities through public service activities 
 (a) Cooperation with charitable organizations Chapter 307 of title 18, United States Code, is amended by adding at the end the following: 
 
 4130. Cooperation with charitable organizations 
 (a) Sale or donation of products or services to charitable entities Federal Prison Industries may, subject to subsection (b), sell or donate a product or service to an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code. Any product or service sold or donated under this section may be donated or sold by the charitable organization to low-income individuals who would otherwise have difficulty purchasing such products or services. 
 (b) Work agreements with charitable organizations 
 (1) In general Federal Prison Industries may sell or donate a product or service to a charitable organization under subsection (a) only pursuant to a work agreement with the charitable organization receiving the product or service. 
 (2) Terms Federal Prison Industries may enter a work agreement relating to a product and service under paragraph (1) only if— 
 (A) the Attorney General determines, in consultation with the Secretary of Labor and the Secretary of Commerce, that the product or service would not be available except for the availability of inmate workers provided by Federal Prison Industries; and 
 (B) the work agreement is accompanied by a written certification by the chief executive officer of the charitable organization that— 
 (i) no job of a noninmate employee or volunteer of the charitable organization (or any affiliate of the charitable organization) will be abolished, and no such employee's or volunteer's work hours will be reduced, as a result of the entity being authorized to utilize inmate workers; and 
 (ii) the work to be performed by the inmate workers will not supplant work currently being performed by a contractor of the charitable organization. 
 (3) Nondelegation The Attorney General may not delegate authority to make determinations under paragraph (2)(A) to any person serving in a position below the lowest level of positions that are filled by appointment by the President, by and with the advice and consent of the Senate. . 
 (b) Clerical amendment The table of sections at the beginning of chapter 307 of title 18, United States Code, is amended by adding at the end the following: 
 
 4130. Cooperation with charitable organizations..  
 5. Additional rehabilitative opportunities for inmates 
 (a) Establishment of program 
 (1) In general Chapter 303 of title 18, United States Code, is amended by adding at the end the following: 
 
 4049. Enhanced in-prison educational and vocational assessment and training program 
 (a) In general There is established the Enhanced In-Prison Educational and Vocational Assessment and Training Program within the Federal Bureau of Prisons. 
 (b) Requirements The program established under this section shall provide, at a minimum, a full range of educational opportunities, vocational training and apprenticeships, and comprehensive release-readiness preparation for inmates in Federal prisons. . 
 (2) Table of sections The table of sections at the beginning of such chapter is amended by adding at the end the following: 
 
 4049. Enhanced In-Prison Educational and Vocational Assessment and Training Program..  
 (b) Implementation objective It shall be the objective of the Federal Bureau of Prisons to implement the program established under section 4049 of title 18, United States Code (as added by subsection (a)), in all Federal prisons not later than 8 years after the date of the enactment of this Act. 
 6. New products and expanded production of existing products Federal Prison Industries shall, to the maximum extent practicable, increase inmate employment by producing new products or expanding the production of existing products for the public sector that would otherwise be produced outside the United States. 
 7. Transitional personnel management authority Any correctional officer or other employee of Federal Prison Industries being paid with nonappropriated funds who would be separated from service because of a reduction in the net income of Federal Prison Industries before the date that is 5 years after the date of the enactment of this Act shall be— 
 (1) eligible for appointment (or reappointment) in the competitive service in accordance with subpart B or part III of title 5, United States Code; 
 (2) registered on a Bureau of Prisons reemployment priority list; and 
 (3) given priority for any other position within the Bureau of Prisons for which such employee is qualified. 
 8. Effective date The amendments made by this Act shall take effect 180 days after the date of the enactment of this Act. 
 
